Citation Nr: 1133554	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  06-18 410	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than November 19, 2002 for the grant of a total rating for compensation purposes based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 1984.  This matter comes to the Board of Veterans' Appeals (Board) from an April 2004, rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that granted a TDIU, effective November 19, 2003.

In April 2001, the Veteran testified before a Decision Review Officer (DRO); a transcript of that hearing has been associated with the claims file.  

In March 2004, the RO assigned an earlier effective date of November 19, 2002 for the grant of TDIU.

In July 2010, the Board remanded this matter for further development.


FINDINGS OF FACT

1.  An informal claim for TDIU was received on May 24, 1996.

2. The Veteran became unemployable due to service-connected disabilities on April 12, 1996, the date that he last held gainful employment.


CONCLUSION OF LAW

The criteria for an effective date Aril 12, 1996 for the grant of TDIU are met.  38 U.S.C.A. §§ 5101(a), 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.151(a), 3.155(a), 3.157, 3.340, 3.341, 3.400, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The appeal for an earlier effective date for the grant of a TDIU arises from the Veteran's disagreement with the effective date assigned after the grant of a TDIU.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements. Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c),(d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records.  There is no reported relevant evidence that remains outstanding, nor is there any indication of the need for additional examinations or opinions.  Further assistance is unlikely to assist the Veteran in substantiating entitlement to an earlier effective date. 

In July 2010, the Board remanded this appeal for review by the Director of VA's Compensation and Pension Service (C&P) in accordance with the provisions of 38 C.F.R. § 4.16(b) (2010).  That development was, as discussed in greater detail below, completed.

Analysis

The grant of TDIU is an award of increased disability compensation for purposes of assigning an effective date.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  The assignment of effective dates for increased ratings is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.

The statute provides, in pertinent part, that: 

(a) Unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.

(b)(2) The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  
38 U.S.C.A. § 5110(a),(b).

The pertinent provisions of 38 C.F.R. § 3.400 clarify that:

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.

(o)(2) Disability compensation.  The date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.  
38 C.F.R. § 3.400(o).

The Court and VA's General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows:  If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  If the increase occurred after the date of the claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non service connected condition and advancing age, which would justify a TDIU due solely to the service connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

However, VA policy is to grant a TDIU in all cases where service connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of C&P for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

The Board can review the decision of the Director of C&P to deny a TDIU under 38 C.F.R. § 4.16(b).  See Anderson v. Shinseki, 22 Vet. App. 423 (2008).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).

When determining the effective date of an award of compensation benefits, the Board is required to review all the communications in the file, after the last final disallowance of the claim, which could be interpreted to be a formal or informal claim for benefits.  See, e.g., Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992); Lalonde v. West, 12 Vet. App. 377, 380-381 (1999).  Any communication or action that demonstrates an intent to apply for an identified benefit may be considered an informal claim.  See 38 C.F.R. § 3.155(a).

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. Id.

A medical report may be an informal claim to increase or reopen a previous compensation determination when the report relates to a disability for which service connection has previously been established.  MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed.Cir. 2006) (interpreting 38 C.F.R. § 3.157(b)(1)).

Under 38 C.F.R. § 3.157, a report of treatment or examination can constitute an informal claim for increase if it contains sufficient information.  A private treatment record is deemed to be an informal claim as of the date of its receipt, while a VA record constitutes an informal claim as of the date of the treatment or examination. Id.

The Court has held that entitlement to a TDIU is an element of all claims for an increased rating or higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  Thus, when entitlement to a TDIU is raised during the appeal of a rating for a disability, it is part of the underlying claim for benefits.  Rice, 22 Vet. App. at 454.

On May 24, 1996, the Veteran filed a claim seeking an increased rating for his service-connected lower back disability.  In support of his claim, he asked that treatment records from the Durham VA Medical Center (VAMC) for the period since January 1996, be obtained.  The RO obtained these records, and they included a July 3, 1996 VA consultation report for eligibility for Vocational and Rehabilitation or other benefits, which noted that the Veteran had quit his job secondary to his service-connected back and shoulder problems.  

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2010) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The Veteran's May 1996 claim for increase included evidence of medical disability as shown by his report of treatment.  His claim is presumed to have been for the highest rating possible.  AB v. Brown, 6 Vet. App. 35 (1993).  The medical records referred to by the Veteran contained evidence that he was unemployed.  Thus, the May 1996 claim for increase can be construed as encompassing a claim for TDIU.  Roberson; See 38 C.F.R. § 3.157.

The Veteran did not meet the schedular criteria for a TDIU prior to November 19, 2002.  Service connection was in effect for the following disabilities prior to that date: chronic low back pain with history of lower back strain, rated 10 percent disabling, effective July 10, 1984; and 40 percent disabling, effective May 24, 1996; and recurrent dislocation of the left shoulder, status post surgical repair rated 0 percent disabling, effective July 10, 1984; and 20 percent disabling effective February 24, 1986.  His combined disability rating was 10 percent from July 10, 1984 to February 23, 1986, 30 percent from February 24, 1986 to May 23, 1996, and 50 percent from May 24, 1996 to November 18, 2002.  His combined disability rating was never 70 percent at any time prior to November 19, 2002; nor did he have a single service connected disability ratable at 60 percent.  Thus, he did not meet the scheduler criteria for a TDIU prior to that date.  See 38 C.F.R. § 4.16(a).

Subsequent to November 19, 2002, the Veteran was granted service-connected for a depressive disorder.  

On review of the record, August 1986 VA examinations show that the Veteran was employed.  At the March 1992 VA examination the Veteran reported that he earned $7.50 per hour and had missed three weeks of work due to unspecified sickness.  He report that he had been employed with his current employer since 1990.  He reported that as an electrician, he had had a great deal of difficulty doing the overhead work involved with that position due to his left shoulder.  

VA treatment records from Durham VA Medical Center (VAMC) included a record dated April 13, 1996 from emergency care that reported that the Veteran had back pain radiating into both legs since April 12, 1996.  He had worked on April 12, 1996, but at 4 pm, the pain became unbearable.  Another treatment record a few days later reported that he was in persistent pain with no improvement.  He was worried that this was interfering with his job.  He was advised to continue bed rest.  In a follow-up record dated April 26, 1996, it was reported that he already missed two weeks of work and was excused for at least another week.  He desired to continue working as a cable operator.  

On July 3, 1996 consultation report for eligibility for Vocational and Rehabilitation or other benefits, it was noted that the Veteran quit his job secondary to a service-connected problem.  The Social Worker reported that the because of the Veteran's service-connected back and shoulder problems, he could no longer due the physically demanding work of installing cable, solving line problems, climbing poles, and carrying ladders.  He had worked for the company for three years.  He felt that he needed retraining for other types of work.  He also worked as an electrician, although he was not currently licensed and had not had any formal education for this trade.  He had also worked as a truck driver in the past; and in the military he had worked in electronic maintenance and then in supply.  He appeared very depressed about his situation of no employment.  

A July 1996 mental health note reported that the Veteran had considerable psychological stressors which were demoralizing for him, including an acute exacerbation of chronic pain resulting in the inability to work.  The Veteran appeared to be motivated to work and it was not felt that he was pursuing unemployment for secondary gain.  An August 1996 record indicated that the Veteran was following through with everything that was recommended for him to do in regards to finding employment.  

A July 1996 VA examination report noted that the Veteran had been unemployed since April 1996 due to his back.  He had worked as a cable television installer in the years prior to that date.

In November 1996, VA was notified by the Social Security Administration (SSA) that the Veteran was seeking disability benefits.  

A February 1997 Social Security examination report from Dr. P.W.G. noted that the Veteran was currently out of work and had been for some time.  The Veteran stated that he had been unable to work due to back pain and his left shoulder.  

On December 1999 VA examination, the Veteran restated that he had been unable to maintain employment since 1996. 

At his DRO hearing the Veteran testified that he was incapacitated by back pain at least once a week to the extent that he could not get out of bed, and this was the reason he could not engage in his regular employment in the electrical construction field.  He reported that he had gone to school through the State of North Carolina Division of Vocational and Rehabilitation Services; however, his back "totally went out" and had prevented him from going to school.  He fell too far behind and could not get caught back up with the program.  He indicated that he would not receive funding again to complete the program unless he "had something done" about his back.  He said that he had limitation of left shoulder function in that he could not move his arm in a backward motion and could only perform overhead work for a few minutes.

Documentation was received from SSA showing that the Veteran had a high school education and had not been engaged in any substantial gainful activity since the disability onset date, April 12, 1996.  He was awarded disability benefits for back, leg, left shoulder, arm pain, and depression determined to be "severe" as defined by the Social Security Act and Regulations for which he was unable to engage in any exertional level on a consistent basis since April 1996.  

It was found that his physical disability, pain, and medication, as well as his decreased concentration, due to depression prevented him from performing sustained work on a regular and continuing basis.  It was found that his description of his limitations were consistent with the record.  He could not perform his past relevant work and did not have transferable skills to perform other work within his residual functional capacity.  Given the Veteran's residual functional capacity, and the vocational factors of his age, education, and past work experience, there were no jobs existing in significant numbers that he was capable of performing.  

In April 2001 correspondence, the Veteran's rehabilitation counselor at the North Carolina Department of Health and Human Services reported that the Veteran's progress had been affected by his back problems and had kept him from completing his educational program.  He had had to withdraw from his classes during the spring semester of 1999 due to this disability and was physically unable to return.

On May 2001 VA examination of the left shoulder, the examiner noted that the Veteran was right handed, but could not lift his left shoulder in physical work for any gainful occupation.  

In statements received in April 2002 the Veteran's wife, sister, brother, and mother indicated that the Veteran he was unable to work due to pain from his back, legs, neck, shoulders, and hips.  

A December 2003 Attending Physician's Statement of Disability included a diagnosis of spinal disc condition and left shoulder injury.  In regards to any limitations or restrictions affecting the Veteran's ability to work, the physician reported that the Veteran had a history of recurrent depressive episodes.  

On March 2004 VA examination, the examiner confirmed that in regards to a functional assessment, the Veteran had not worked since 1996.  He no longer worked as a cable technician because of his back and shoulder disabilities.  

A separate March 2004 VA examination repeated that the Veteran had last worked in 1996 as a cable technician.  He received SSA disability benefits for his back, shoulder, and depression.  The Veteran was a high school graduate with two years of college.  
 
In a December 2010 Memorandum, the Director of C&P evaluated the Veteran's TDIU claim under the provisions of 38 C.F.R. § 4.16(b).  The Director concluded that the evidence did not adequately demonstrate that the Veteran's service-connected back and shoulder disabilities were sufficiently incapacitating to render him unemployable since April 1996.  It was clear that he was unable to engage in employment involving physical types of labor due to his service-connected disabilities.  However, the evidence did not adequately show that his service-connected back conditions, alone, without consideration given to nonservice-connected disabilities, precluded all forms of employment, to include sedentary type of work since April 1996.  Accordingly, he was not entitled to a TDIU on an extraschedular basis at any time prior to November 19, 2002.  

Analysis

The Veteran is competent to report his employment history.  Furthermore, his reports are generally consistent with the evidence of record and there is nothing to explicitly contradict them.  Thus, the Board concludes that his reports are also credible.

The undisputed evidence is that the Veteran last had gainful employment on April 12, 1996.  The weight of the opinions from VA and non-VA medical professionals have been to the effect that his service-connected back disability caused him to stop employment and that the combination of the back and left shoulder disabilities prevented him from resuming employment.

The evidence reveals that the Veteran has been unemployable due to lower back and left shoulder disabilities since April 1996.  As this date is within one year prior to the May1996 informal claim for TDIU, an effective date of April 12, 1996 (the earliest reported date that the Veteran became unemployed), for the grant of a TDIU is warranted.  See 38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

There is no evidence or contention that the Veteran was unemployable prior April 12, 1996.  Prior to that date the Veteran was employed and there is no evidence that this employment was other than gainful.  His reports of earnings belie a finding of marginal employment prior to April 12, 1996.


ORDER

Entitlement to an effective date of April 12, 1996 for the grant of a TDIU is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


